EXHIBIT 10.1




SECOND AMENDMENT TO CREDIT AGREEMENT







THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated October 27,
2009, is made and entered into on the terms and conditions hereinafter set
forth, by and between NATIONAL HEALTHCARE CORPORATION, a Delaware corporation
(the "Borrower"), and BANK OF AMERICA, N.A., a national banking association
("Lender").







RECITALS:




1.

Pursuant to a Credit Agreement dated as of October 30, 2007, by and between the
Borrower and the Lender, as amended by First Amendment to Credit Agreement dated
as of October 28, 2008, by and between the Borrower and the Lender (as the same
heretofore has been or hereafter may be further amended, restated, supplemented,
extended, renewed, replaced or otherwise modified from time to time, the "Credit
Agreement"), the Lender agreed to make Loans to the Borrower and to issue
Letters of Credit for the account of the Borrower, all as more specifically
described in the Credit Agreement.




2.

The parties hereto desire to amend the Credit Agreement in certain respects as
more particularly hereinafter set forth.







AGREEMENTS:




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the parties
hereto agree as follows:




1.

Amendment of Section 1.1.  Section 1.1 of the Credit Agreement is hereby amended
by (a) deleting the definition of "Royal Health Acquisition" and (b) inserting
the following new definitions in the appropriate locations according to
alphabetical order, or by amending and restating existing definitions to read as
indicated, as applicable:




"Applicable Rate" means, (a) in connection with computations of interest for
Loans and Letters of Credit, a rate per annum equal to (i) 0.00% with respect to
Base Rate Loans, (ii) 1.00% with respect to Eurodollar Rate Loans, and
(iii) 1.00% with respect to Letters of Credit, and (b) in connection with
computations of commitment fees, a rate per annum equal to one-fifth of one
percentage point (0.20%).




"Maturity Date" means the later of (a) October 26, 2010 and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section.





Schedule 7.03, p. 1




--------------------------------------------------------------------------------

"Required Guarantor" means (i) each Guarantor identified by name in the
definition of "Guarantor" hereinabove set forth, (ii) upon consummation of the
NHR Acquisition, Post-Acquisition NHR, and (iii) each existing and future direct
Subsidiary of the Borrower other than (a) FMSC, Inc., a Florida corporation,
(b) National Healthcare Center of Fort Oglethorpe, L.P., a Tennessee limited
partnership, and (c) Premier Plus.




"Second Amendment" means the Second Amendment to Credit Agreement dated
October 27, 2009, by and between the Borrower and the Lender.




"Second Amendment Effective Date" means October 27, 2009.




2.

Amendment of Section 5.13.  Section 5.13 is hereby amended to read as follows:




5.13

Subsidiaries.  As of the Second Amendment Effective Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13 and has no equity investments in any other Person other than those
specifically disclosed in Part (b) of Schedule 5.13.  The organizational
structure of the Borrower and its Subsidiaries is in all material respects as
described in Schedule 5.13.




3.

Amendments of Section 7.02.




(a)

Subsection 7.02(b) is hereby amended by deleting the word "First" in the two
places in which it appears and substituting in lieu thereof the word "Second".




(b)

Subsection 7.02(h) is hereby deleted, and the following is hereby substituted in
lieu thereof:




(h)

[Reserved];




4.

Amendments of Section 7.03.




(a)

Subsection 7.03(b) is hereby amended by deleting the word "First" in the two
places in which it appears and substituting in lieu thereof the word "Second".




(b)

Subsection 7.03(g) is hereby deleted, and the following is hereby substituted in
lieu thereof:




(g)

[Reserved];




5.

Amendment of Section 7.06.  Subsection 7.06(e) is hereby amended by deleting the
date "December 31, 2007" in the fourth line and substituting in lieu thereof the
date "December 31, 2008".




6.

Amendment of Schedule 5.13.  Schedule 5.13 to the Credit Agreement is hereby
replaced with Schedule 5.13 to this Amendment.





Schedule 7.03, p. 2




--------------------------------------------------------------------------------




 

7.

Conditions to Effectiveness.  This Amendment shall be effective only upon the
satisfaction of the following conditions:




(a)

the Borrower and the Lender shall have executed and delivered a counterpart of
this Amendment;




(b)

each of the representations and warranties of the Borrower contained in
Section 8 shall be true and correct in all material respects as of the date as
of which all of the other conditions contained in this Section 7 shall have been
satisfied; and




(c)

the Lender shall have received such documents, instruments, certificates,
opinions and approvals as it reasonably may have requested.




8.

Representations and Warranties of the Borrower.  As an inducement to the Lender
to enter into this Amendment, the Borrower hereby represents and warrants that,
on and as of the date hereof, and taking into account the provisions hereof, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects, except for
(a) representations and warranties that expressly relate to an earlier date,
which remain true and correct as of said earlier date, and (b) representations
and warranties that have become untrue or incorrect solely because of changes
permitted by the terms of the Credit Agreement and the other Loan Documents.




9.

Effect of Amendment; Continuing Effectiveness of Credit Agreement and Loan
Documents.




(a)

Neither this Amendment nor any other indulgences that may have been granted to
the Borrower by the Lender shall constitute a course of dealing or otherwise
obligate the Lender to modify, expand or extend the agreements contained herein,
to agree to any other amendments to the Credit Agreement or to grant any consent
to, waiver of or indulgence with respect to any other noncompliance with any
provision of the Loan Documents.




(b)

Upon and after the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.




(c)

Any noncompliance by the Borrower with any of the covenants, terms, conditions
or provisions of this Amendment shall constitute an Event of Default.








Schedule 7.03, p. 3




--------------------------------------------------------------------------------

(d)

Except to the extent amended or modified hereby, the Credit Agreement, the other
Loan Documents and all terms, conditions and provisions thereof shall continue
in full force and effect in all respects and shall be construed in accordance
with the modifications of the Credit Agreement effected hereby.  Without
limiting the generality of the foregoing, the Loan Documents and all of the
Collateral described therein secure and shall continue to secure the payment of
all Obligations, in each case taking into account the modifications of the
Credit Agreement effected hereby.




10.

Further Actions.  Each of the parties to this Amendment agrees that at any time
and from time to time upon written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party reasonably may request in order to effect the intents and purposes
of this Amendment.




11.

Counterparts.  This Amendment may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes.  One
or more counterparts or copies of this Amendment may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the other parties.  Each counterpart or copy hereof executed by any
party hereto shall be binding upon the party executing same even though other
parties may execute one or more different counterparts or copies, and all
counterparts or copies hereof so executed shall constitute but one and the same
agreement.  Each party hereto, by execution of one or more counterparts or
copies hereof, expressly authorizes and directs any other party hereto to detach
the signature pages and any corresponding acknowledgment, attestation, witness
or similar pages relating thereto from any such counterpart or copy hereof
executed by the authorizing party and affix same to one or more other identical
counterparts or copies hereof so that upon execution of multiple counterparts or
copies hereof by all parties hereto, there shall be one or more counterparts or
copies hereof to which is(are) attached signature pages containing signatures of
all parties hereto and any corresponding acknowledgment, attestation, witness or
similar pages relating thereto.




12.

Miscellaneous.




(a)

This Amendment shall be governed by, construed and enforced in accordance with
the laws of the State of Tennessee, without reference to the conflicts or choice
of law principles thereof.




(b)

The headings in this Amendment and the usage herein of defined terms are for
convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.




(c)

All references herein to the preamble, the recitals or sections, paragraphs,
subparagraphs, annexes or exhibits are to the preamble, recitals, sections,
paragraphs, subparagraphs, annexes and exhibits of or to this Amendment unless
otherwise specified.  The words "hereof", "herein" and "hereunder" and words of
similar import, when used in this Amendment, refer to this Amendment as a whole
and not to any particular provision of this Amendment.








Schedule 7.03, p. 4




--------------------------------------------------------------------------------

(d)

Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.




(e)

When used herein, (1) the singular shall include the plural, and vice versa, and
the use of the masculine, feminine or neuter gender shall include all other
genders, as appropriate, (2) "include", "includes" and "including" shall be
deemed to be followed by "without limitation" regardless of whether such words
or words of like import in fact follow same, and (3) unless the context clearly
indicates otherwise, the disjunctive "or" shall include the conjunctive "and".




 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.







[Remainder of Page Intentionally Left Blank;

Signature Page Follows]





Schedule 7.03, p. 5




--------------------------------------------------------------------------------

[Signature Page to Second Amendment to Credit Agreement

(National HealthCare Corporation) dated October 27, 2009]










BORROWER:







NATIONAL HEALTHCARE CORPORATION







By:  /s/ John. K. Lines

Name:  John K. Lines

Title:    Senior V.P., Secretary & General Counsel










LENDER:







BANK OF AMERICA, N.A.







By:   /s/ H. Hope Walker

Name:  H. Hope Walker

Title:    V.P.














Schedule 7.03, p. 6




--------------------------------------------------------------------------------

SCHEDULE 5.13




SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS







Part (a).

Subsidiaries.




Subsidiaries of National HealthCare Corporation:




Company Name

State of Organization

City Corporation

TN

FMSC, Inc.

FL

NHC Delaware Investments Inc.

DE

NHC HealthCare/Lake City, Inc.

FL

NHC HealthCare/Pensacola, Inc.

FL

NHC/Delaware, Inc.

DE

National Healthcare Center of Fort Oglethorpe, L.P.

TN

NHC/OP, L.P.

DE

Premier Plus Insurance Company, Ltd.

Cayman Islands




Subsidiary of City Corporation:




Company Name

State of Organization

City Center, L.P.

TN (1% General Partner Interest)




Subsidiaries of NHC/Delaware, Inc.:




Company Name

State of Organization

National Healthcare Center of Fort Oglethorpe, L.P.

TN (1% General Partner Interest)

Nutritional Support Services, L.P.

TN (1% General Partner Interest)

NHC/OP, L.P.

DE (1% General Partner Interest)








Schedule 7.03, p. 7




--------------------------------------------------------------------------------

Subsidiaries of NHC/OP, L.P.:




Company Name

State of Organization

National Health Realty, LLC

DE  

Medical Personnel Services, LLC

TN

Solaris Hospice, LLC

SC

Nutritional Support Services, L.P.

TN

Premier Group Insurance Company

TN

NHC HealthCare/Anniston, LLC

AL

NHC Place/Anniston, LLC

AL

NHC HealthCare/Huntsville, LLC

AL

NHC HealthCare/Moulton, LLC

AL

NHC HealthCare/Coconut Creek, LLC

FL

NHC HealthCare/Daytona Beach, LLC

FL

NHC HealthCare/Orlando, LLC

FL

NHC Place/Merritt Island, LLC

FL

NHC Place/Stuart, LLC

FL

NHC Place/Vero Beach, LLC

FL

NHC HealthCare/Rossville, LLC

GA

NHC HealthCare/Glasgow, LLC

KY

NHC HealthCare/Madisonville, LLC

KY

NHC HealthCare/Desloge, LLC

MO

NHC HealthCare/Joplin, LLC

MO

NHC HealthCare/Kennett, LLC

MO

NHC Place/Lake St. Charles, LLC

MO

NHC HealthCare/Maryland Heights, LLC

MO

NHC HealthCare/St. Charles, LLC

MO

NHC HealthCare/West Plains, LLC

MO

NHC HealthCare/Town & Country, LLC

MO

NHC HealthCare/Aiken, LLC

SC

NHC HealthCare/Anderson, LLC

SC

NHC HealthCare/Bluffton, LLC

SC

NHC HealthCare-Charleston, LLC

SC

NHC HealthCare/Clinton, LLC

SC

NHC HealthCare/Garden City, LLC

SC

NHC HealthCare/Greenville, LLC

SC

NHC HealthCare/Greenwood, LLC

SC

NHC HealthCare/Laurens, LLC

SC

NHC HealthCare/Lexington, LLC

SC

NHC HealthCare/Mauldin, LLC

SC

NHC HealthCare/North Augusta, LLC

SC

NHC HealthCare/Parklane, LLC

SC

NHC Place-Charleston, LLC

SC





Schedule 7.03, p. 8




--------------------------------------------------------------------------------




The Palmettos at Parklane, LLC

SC

AdamsPlace, LLC

TN

NHC HealthCare/Athens, LLC

TN

NHC HealthCare/Chattanooga, LLC

TN

NHC HealthCare/Columbia, LLC

TN

NHC HealthCare/Cool Springs, LLC

TN

NHC HealthCare/Dickson, LLC

TN

NHC HealthCare/Farragut, LLC

TN

NHC HealthCare/Franklin, LLC

TN

NHC HealthCare/Hendersonville, LLC

TN

NHC HealthCare/Hillview, LLC

TN

NHC HealthCare/Holston Hills, LLC

TN

NHC HealthCare/Johnson City, LLC

TN

NHC HealthCare/Knoxville, LLC

TN

NHC HealthCare/Lewisburg, LLC

TN

NHC HealthCare/McMinnville, LLC

TN

NHC HealthCare/Milan, LLC

TN

NHC HealthCare/Nashville, LLC

TN

NHC HealthCare/Oakwood, LLC

TN

NHC HealthCare/Pulaski, LLC

TN

NHC HealthCare/Scott, LLC

TN

NHC HealthCare/Sequatchie, LLC

TN

NHC HealthCare/Smithville, LLC

TN

NHC HealthCare/Somerville, LLC

TN

NHC HealthCare/Sparta, LLC

TN

NHC HealthCare/Springfield, LLC

TN

NHC HealthCare/Tullahoma, LLC

TN

NHC Place/Hendersonville, LLC

TN

NHC Private Nursing-Athens, LLC

TN

NHC Private Nursing-Chattanooga, LLC

TN

NHC Private Nursing-Columbia, LLC

TN

NHC Private Nursing-Johnson City, LLC

TN

NHC Private Nursing-Knoxville, LLC

TN

NHC Private Nursing-Milan, LLC

TN

NHC Private Nursing-Murfreesboro, LLC

TN

NHC Private Nursing-Somerville, LLC

TN

NHC Private Nursing-Springfield, LLC

TN

Standifer Place Properties, LLC

TN

NHC HealthCare/Bristol, LLC

VA

Arizona HealthCare Advisors, LLC

AZ

Hudson HealthCare Advisors, LLC

FL

Kansas HealthCare Advisors, LLC

KS





Schedule 7.03, p. 9




--------------------------------------------------------------------------------




Kentucky HealthCare Advisors, LLC

KY

Massachusetts HealthCare Advisors, LLC

MA

Missouri HealthCare Advisors, LLC

MO

New Hampshire HealthCare Facilities Advisors, LLC

NH

NHC Homecare Missouri, LLC

MO

NHC Private Nursing Advisors, LLC

TN

South Carolina HealthCare Advisors, LLC

SC

Tennessee HealthCare Advisors, LLC

TN

Texas HealthCare Advisors, LLC

TX







Part (b).

Other Equity Investments.




Knoxville Health Care Center, LP

25% general partner (Borrower)

Caris HealthCare, LP

50% limited partner (NHC/OP)

National Hospice, Inc.

50% owned by NHC/OP





Schedule 7.03, p. 10




--------------------------------------------------------------------------------

[ex100bofanhc2ndamendmentt002.gif] [ex100bofanhc2ndamendmentt002.gif]





Schedule 7.03, p. 11




--------------------------------------------------------------------------------

SCHEDULE 7.02




EXISTING INVESTMENTS







Existing Investments in Subsidiaries identified in Part (a) of Schedule 5.13.

 

 

June 30, 2009

Premier Plus Insurance Company

   Not a guarantor

   Consolidates with NHC

Wholly owned subsidiary (Borrower)

$ 11,630,211.00

Investments eliminated in consolidation

Premier Group Insurance Company

   Not a guarantor

   Consolidates with NHC

Wholly owned subsidiary (NHC/OP)

2,700,000.00

Investments eliminated in consolidation

City Center, LP

   Not a guarantor

   Consolidates with NHC

1% general (City Corporation) and 94.626% limited (NHC/OP) partner

4,760,203.00

Investment eliminated in consolidation

NHC of Fort Oglethorpe, LP

   Not a guarantor

   Consolidates with NHC

1% general (NHC, Inc.) and 79% limited (Borrower) partner

(2,782,515.00)

Investment eliminated in consolidation

Nutritional Support Services, LP

   Not a guarantor

   Consolidates with NHC

1% general (NHC/Delaware, Inc.) and 99% limited (NHC/OP) partner

10,735,959.00

Investment eliminated in consolidation

Knoxville Health Care Center, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC

25% general partner (Borrower)

1,339,339.00

Caris HealthCare, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC

50% limited partner (NHC/OP)

9,570,634.00

National Hospice, Inc.

General partner for Caris HealthCare, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC

50% owned by NHC/OP

151,566.00





Schedule 7.03, p. 12




--------------------------------------------------------------------------------







Notes Receivable

 

June 30, 2009

Osage Beach Health Care Center

Working capital loan (currently held by NHC/OP)

$ 188,707.32

Osage Beach Health Care Center

Industrial Development Authority of the City of Osage Beach, MO (currently held
by NHC/OP)

2,645,000.00

Standifer Place, LLC

Chattanooga Health and Edu. Bonds (currently held by NHC/OP)

50,000.00

Caris HealthCare, LP

Working capital loan (currently held by NHC/OP)

-0-

National Health Corporation

Term note (currently held by NHC/OP)

-0-

NHC HealthCare/Pensacola, Inc.

Escambia County Health Fac. 1987 A (currently held by NHC/OP)

650,000.00

NHC HealthCare/Pensacola, Inc.

Escambia County Health Fac. 1987 B (currently held by NHC/OP)

50,000.00

Ocoee Health Care Center

First mortgage (currently held by National Health Realty, Inc.)

3,623,276.00

Sarasota Health Care

First mortgage (currently held by National Health Realty, Inc.)

4,388,362.00

Castleton Health Care Center

Working capital loan (currently held by National Health Realty, Inc.)

120,341.00

Brownsburg Health Care Center

First mortgage (currently held by National Health Realty, Inc.)

5,391,399.00

Castleton Health Care Center

First mortgage (currently held by National Health Realty, Inc.)

1,562,343.00

Plainfield Health Care Center

First mortgage (currently held by National Health Realty, Inc.)

3,662,957.00





Schedule 7.03, p. 13




--------------------------------------------------------------------------------




NHC HealthCare/West Plains

West Plains Bonds (currently held by National Health Realty, Inc.)

3,200,000.00

Castleton Health Care Center

Working capital loan (currently held by NHC/OP)

1,409,094.00

Plainfield Health Care Center

Working capital loan (currently held by NHC/OP)

1,541,317.00

Brownsburg Health Care Center

Working capital loan (currently held by NHC/OP)

1,153,369.00

Macon Health Care Center

Working capital loan (currently held by NHC/OP)

3,133,072.13

Macon Health Care Center

Working capital loan (currently held by NHC/OP)

200,867.00

Standifer Place, LLC

Working capital loan (currently held by NHC/OP)

3,012,995.08

NHC of Fort Oglethorpe, L.P.

Construction Note (intercompany-eliminated in consolidation) (currently held by
NHC/OP)

2,455,162.00

Osceola Health Care Center

Working capital loan (currently held by NHC/OP)

660,897.00

Premier Plus

Loan to Borrower described in Section 7.03(f)

-0-

Coconut Creek

Revolving loan (currently held by NHR, LLC)

273,699.00








Schedule 7.03, p. 14




--------------------------------------------------------------------------------

SCHEDULE 7.03




EXISTING INDEBTEDNESS







Notes Payable by Obligor

 

 

National Health Corporation

Term note

10,000,000.00

NHC HealthCare West Plains

West Plains Bonds (currently held by National Health Realty, Inc.)

3,200,000.00

NHC HealthCare Pensacola, Inc.

Escambia County Health Fac. 1987 A

650,000.00

NHC HealthCare Pensacola, Inc.

Escambia County Health Fac. 1987 B

50,000.00

 

Guarantees:

 

 

National Health Corporation

1988 ESOT Debt (National Health Investors, Inc.'s portion)

-0-

NHC HealthCare/McMinnville, LLC, National HealthCare Corporation and National
Health Corporation

Appeal Bond payable to the 31st Judicial Circuit Court of the State of
Tennessee, issued by Liberty Mutual

5,332,226.08








Schedule 7.03, p. 15


